        Case 2:19-cr-00021-DLC Document 35 Filed 08/03/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 19–21–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 CHRISTOPHER FULCO,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on July 17, 2020. Neither party objected;

therefore, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.2d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommended this Court accept Christopher Fulco’s guilty

plea after Fulco appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to: mail fraud in violation of 18 U.S.C.

§ 1341, as charged in count I; money laundering in violation of 18 U.S.C. § 1957,
                                           1
        Case 2:19-cr-00021-DLC Document 35 Filed 08/03/20 Page 2 of 2



as charged in count XIV; and securities fraud violation of 15 U.S.C. §§ 78j(b) and

78ff, and 17 C.F.R. § 240.10b-5, as charged in count XVI.

      I find no clear error in Judge DeSoto’s Findings and Recommendations

(Doc. 33), and I adopt them in full.

      Accordingly, IT IS ORDERED that Christopher Fulco’s motion to change

plea (Doc. 26) is GRANTED, and Christopher Fulco is adjudged guilty as charged

in counts I, XIV, and XVI of the Indictment.

      DATED this 3rd day of August, 2020.




                                         2
